Veronica Flores De




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 23, 2013

                                  No. 04-11-00807-CV

                                 Gerardo Perez NIETO,
                                       Appellant

                                            v.

                            Veronica Flores De Perez NIETO,
                                        Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-15813
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice

      The Appellant’s Motion to Extend Time to File Motion for Rehearing and En Banc
Reconsideration is GRANTED. The rehearing is due on June 17, 2013.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court